Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 11/17/2021:
Claims 1-23 and 25 have been examined.
Claim 24 has been previously canceled by Applicant.
Claim 21-23 and 25 have been currently canceled by Applicant.
Claims 1-20 have been allowed.

Response to Amendment
Claim Rejections - 35 USC § 103
1.	Applicant’s amendments (canceled claims) have overcome the 35 U.S.C. 103 rejections to claims 21-23 and 25 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
In regards to claims 1-20, the following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-20, in performing initial search the examiner was able to find the closest prior art of record, which is Wang (Pub. No.: US 2012/0197464A1) taken either individually or in combination with other prior art of Pettyjohn (Pub. No.: US 2015/0170256A1), who describe a telepresence robot that may include a drive system, a control system, an imaging system, and a mapping module; the mapping module that may access a plan view map of an area and tags associated with the area; in various embodiments, each tag that may include tag coordinates and tag information, which may include a tag annotation; a tag identification system that may identify tags within a predetermined range of the current position and the control system may execute an action based on an identified tag whose tag information comprises a telepresence robot action modifier; the telepresence robot that may rotate an upper portion independent from a lower portion; a remote terminal that may allow an operator to control the telepresence robot using any combination of control methods, including by selecting a destination in a live video feed, by selecting a destination on a plan view map, or by using a joystick or other peripheral device.

Therefore, in performing additional search in response to the Applicant's arguments, in regards to claims 1-20, in the Appeal Brief filed 07/30/2021, the examiner was able to find the closest prior art of record, which is Adato (Pub. No.: US 2019/0149725A1) taken either individually or in combination with other prior art of Rowe (Pub. No.: US 2017/0325082A1), Konolige (US Pat. No.: 9205562B1), Galluzzo (Pub. No.: US 2015/0032252A1) and Marks (US Pat. No.: 8072470B2), who describe methods, devices, and computer-readable storage media for providing a user with augmented guidance to capture images of products placed on a store shelving unit, the method including using an image sensor of a mobile device to capture and display in real-time a video stream depicting a store shelving unit, augmenting the video stream with a marking identifying an area of the store shelving unit and receiving an image including an area outside the marked area; a plurality of images captured by the image sensor and associated with a discontinuous first area of the store shelving unit with at least two non-overlapping regions and having image resolution higher than an image resolution of the video stream used to mark the area of the video stream representing discontinuous first area and a second area outside the discontinuous first area; the received image that overlaps the discontinuous first area and second area.
In regards to claims 1-20, Wang (Pub. No.: US 2012/0197464A1) and Adato (Pub. No.: US 2019/0149725A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
selecting, from the aisle subset, a local minimum depth measurement for each of a plurality of sampling planes extending from the depth sensor; 
generating a shelf plane from the local minimum depth measurements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662